

Execution Copy
EXHIBIT 10.2
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of May 2,
2006, by and between HydroGen Corporation, a Nevada corporation (the “Company”),
and CD Investment Partners, Ltd., a Cayman Islands company (the “Purchaser”).
 
RECITALS
 
A. The Company and the Purchaser are executing and delivering this agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule
506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission under the Securities Act.


B. The Purchaser wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, (i) 200,000 shares (the “Shares”)
of the Common Stock, par value $0.001 per share (the “Common Stock”), of the
Company and (ii) a warrant, in the form attached hereto as Exhibit A (the
“Warrant”), to acquire up to 50,000 additional shares of Common Stock (the
shares of Common Stock issuable to the Purchaser upon exercise of or otherwise
pursuant to the Warrant, collectively, the “Warrant Shares”).


C. The Shares, the Warrant and the Warrant Shares issued to the Purchaser
pursuant to this Agreement are collectively referred to herein as the
“Securities”.


D. The Company has engaged Piper Jaffray & Co. as its placement agent (the
“Placement Agent”) for the offering of the Securities on a “best efforts” basis.


E. Contemporaneous with the sale of the Shares and the Warrant, the parties
hereto will enter into a Registration Rights Agreement, in the form attached
hereto as Exhibit B (the “Registration Rights Agreement”), pursuant to which,
among other things, the Company will agree to provide certain registration
rights under the Securities Act and applicable state securities laws.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:
 
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.
 

--------------------------------------------------------------------------------


“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 144. With respect to the Purchaser, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as the Purchaser will be deemed to be an Affiliate of the Purchaser.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
“Buy-In” has the meaning set forth in Section 4.1(e).
 
“Buy-In Price” has the meaning set forth in Section 4.1(e).
 
“Cash Placement Agent Fee” means the cash fee to be paid to the Placement Agent
for services rendered to the Company in connection with the offering of the
Securities.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.
 
“Company Counsel” means Graubard Miller.


“Company Deliverables” has the meaning set forth in Section 2.2(a).


   “Company’s Knowledge” means with respect to any statement made to the
knowledge of a party, that the statement is based upon the actual knowledge of
the officers of such party having responsibility for the matter or matters that
are the subject of the statement, after due inquiry and investigation.


“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Disclosure Materials” has the meaning set forth in Section 3.1(h).
 
2

--------------------------------------------------------------------------------


“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.
 
“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the Commission under the terms
of the Registration Rights Agreement.
 
“Environmental Laws” has the meaning set forth in Section 3.1(l).
 
“Evaluation Date” has the meaning set forth in Section 3.1(v).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.
 
“Indemnified Person” has the meaning set forth in Section 4.7(b).
 
“Intellectual Property” has the meaning set forth in Section 3.1(r).
 
“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.
 
“Losses” has the meaning set forth in Section 4.7(a).
 
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, business or
financial condition of the Company and the Subsidiaries, taken as a whole, or
(iii) any material adverse impairment to the Company's ability to perform on a
timely basis its obligations under any Transaction Document.
 
“Material Contract” means any contract of the Company that was filed as an
exhibit to the SEC Filings pursuant to Item 601(b)(4) or Item 601(b)(10) of
Regulation S-B.


“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“Outside Date” means May 12, 2006.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
3

--------------------------------------------------------------------------------


“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).
 
“Purchaser Party” has the meaning set forth in Section 4.7(a).
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchaser of the Registrable Securities (as defined in the Registration Rights
Agreement).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(h).
 
“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vi).
 
“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.
 
“Subscription Amount” means, with respect to the Purchaser, the Subscription
Amount indicated on the Purchaser’s signature page to this Agreement.
 
“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the Commission under the Exchange Act.
 
“Trading Affiliate” has the meaning set forth in Section 3.2(h).
 
“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its primary Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported by the National
Quotation Bureau Incorporated (or any similar organization or agency succeeding
to its functions of reporting prices); provided, that in the event that the
Common Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof,
then Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ National Market, the NASDAQ Capital Market or OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.
 
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrant, the Registration Rights Agreement, the Transfer
Agent Instructions and any other documents or agreements executed in connection
with the transactions contemplated hereunder.
 
4

--------------------------------------------------------------------------------


“Transfer Agent” means Computershare Trust Company, Inc., or any successor
transfer agent for the Company.
 
“Transfer Agent Instructions” means, with respect to the Company, the Transfer
Agent Instructions, in the form of Exhibit E, executed by the Company and
delivered to and acknowledged in writing by the Transfer Agent.
 
“Warrant” has the meaning set forth in the Preamble to this Agreement.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1 Closing. Subject to the terms and conditions set forth in this Agreement, at
the Closing, the Company shall issue and sell to the Purchaser, and the
Purchaser shall purchase from the Company, such number of shares of Common Stock
and the Warrant to purchase a number of Warrant Shares, each as indicated below
the Purchaser’s name on the signature page of this Agreement, for an aggregate
purchase price for the Purchaser as indicated below the Purchaser’s name on the
signature page of this Agreement. Upon confirmation that the other conditions to
closing specified herein have been satisfied or duly waived by the Purchaser,
the Company shall deliver to Lowenstein Sandler PC (“Placement Agent Counsel”),
in trust, a certificate or certificates, registered in such name or names as the
Purchaser may designate, representing the Shares and Warrant, with instructions
that such certificates are to be held for release to the Purchaser only upon
payment in full of the Purchase Price to the Company by the Purchaser. Upon such
receipt by Placement Agent Counsel of the certificates, the Purchaser shall
promptly, but no more than one Business Day thereafter, cause a wire transfer in
same day funds to be sent to the account of the Company as instructed in writing
by the Company, in an amount representing the purchase price for such Purchaser
as indicated below the Purchaser’s name on the signature page of this Agreement.
On the date (the “Closing Date”) the Company receives the Purchase Price, the
certificates evidencing the Shares and Warrants shall be released to the
Purchaser (the “Closing”). The Closing of the purchase and sale of the Shares
and Warrant shall take place at the offices of Lowenstein Sandler PC, 1251
Avenue of the Americas, 18th Floor, New York, New York 10020, or at such other
location and on such other date as the Company and the Purchaser shall mutually
agree.
 
2.2 Closing Deliveries.   (a) At the Closing, the Company shall issue, deliver
or cause to be delivered to the Purchaser the following (the “Company
Deliverables”):
 
(i) This Agreement, duly executed by the Company;
 
(ii) One or more stock certificates, free and clear of all restrictive and other
legends (except as expressly provided in Section 4.1(b) hereof), evidencing the
Shares, registered in the name of the Purchaser;
 
(iii) the Warrant, executed by the Company and registered in the name of the
Purchaser, pursuant to which the Purchaser shall have the right to acquire up to
50,000 Warrant Shares on the terms set forth therein;
 
(iv) a legal opinion of Company Counsel, in the form attached hereto as Exhibit
D, executed by such counsel and addressed to the Purchaser;
 
5

--------------------------------------------------------------------------------


(v) the Registration Rights Agreement, duly executed by the Company;
 
(vi) duly executed Transfer Agent Instructions acknowledged in writing by the
Transfer Agent; and
 
(vii) a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, certifying the resolutions adopted
by the Board of Directors of the Company approving the transactions contemplated
by this Agreement and the other Transaction Documents and the issuance of the
Securities, certifying the current versions of the articles of incorporation, as
amended, and by-laws of the Company and certifying as to the signatures and
authority of persons signing the Transaction Documents and related documents on
behalf of the Company.
 
(b) At the Closing, the Purchaser shall deliver or cause to be delivered to the
Company the following (the “Purchaser Deliverables”):
 
(i) This Agreement, duly executed by the Purchaser;
 
(ii) The Subscription Amount, in United States dollars and in immediately
available funds;
 
(iii) the Registration Rights Agreement, duly executed by the Purchaser;
 
(iv) a fully completed and duly executed Selling Stockholder Questionnaire in
the form attached as Annex B to the Registration Rights Agreement; and
 
(v) a fully completed and duly executed Accredited Investor Questionnaire and
Stock Certificate Questionnaire in the forms attached hereto as Exhibits C-1 and
C-2 respectively.
 
(c) Allocation. The portion of the Subscription Amount attributable to the
Shares is $4.925 per share and the portion of the Subscription Amount
attributable to each full Warrant to purchase Shares of Common Stock is $0.30
per Warrant.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser that, except as set forth in the Schedules
delivered herewith:
 
(a) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
those listed in Schedule 3.1(a) hereto. Except as disclosed in Schedule 3.1(a),
the Company owns, directly or indirectly, all of the capital stock or comparable
equity interests of each Subsidiary free and clear of any and all Liens, and all
the issued and outstanding shares of capital stock or comparable equity interest
of each Subsidiary are validly issued and are fully paid, non-assessable and
free of preemptive and similar rights.
 
(b) Organization and Qualification. The Company and each Subsidiary is an entity
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own or lease and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and the Subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not reasonably be expected to, individually or in the aggregate,
result in a Material Adverse Effect.
 
6

--------------------------------------------------------------------------------


(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents to which it is a party and otherwise to carry
out its obligations hereunder and thereunder. The execution and delivery of each
of the Transaction Documents to which it is a party by the Company and the
consummation by it of the transactions contemplated hereby and thereby
(including, but not limited to, the sale and delivery of the Shares and the
Warrant and the subsequent issuance of the Warrant Shares upon exercise of the
Warrant) have been duly authorized by all necessary corporate action on the part
of the Company and no further corporate action is required by the Company, its
Board of Directors or its stockholders. Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application. Except as set forth on Schedule 3.1(c), there are no stockholders
agreements, voting agreements, or other similar arrangements with respect to the
Company’s capital stock to which the Company is a party or, to the Company’s
Knowledge, between or among any of the Company’s stockholders.
 
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents to which it is a party by the Company and the consummation by the
Company of the transactions contemplated hereby or thereby do not and will not
(i) conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a Company or Subsidiary debt or otherwise)
or other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound, or
affected, or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations and the rules and regulations, assuming
the correctness of the representations and warranties made by the Purchaser
herein, of any self-regulatory organization to which the Company or its
securities are subject, including all applicable Trading Markets), or by which
any property or asset of the Company or a Subsidiary is bound or affected,
except in the case of clauses (ii) and (iii) such as would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
 
7

--------------------------------------------------------------------------------


(e) Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents (including the issuance of the Securities), other than (i) the filing
with the Commission of one or more Registration Statements in accordance with
the requirements of the Registration Rights Agreement, (ii) filings required by
applicable state securities laws, (iii) the filing of a Notice of Sale of
Securities on Form D with the Commission under Regulation D of the Securities
Act, (iv) the filing of any requisite notices and/or application(s) to each
applicable Trading Market for the issuance and sale of the Shares and the
Warrant and the listing of the Shares and the Warrant Shares for trading or
quotation, as the case may be, thereon in the time and manner required thereby,
(v) the filings required in accordance with Section 4.6 and (vi) those that have
been made or obtained prior to the date of this Agreement.
 
(f) Issuance of the Securities. The Shares and the Warrant Shares have been duly
authorized and, when issued and paid for in accordance with the terms of the
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens other than restrictions on transfer
provided for in the Transaction Documents or imposed by applicable securities
laws and shall not be subject to preemptive or similar rights of stockholders.
Assuming the accuracy of the representations and warranties of the Purchaser,
the Shares and the Warrant Shares will be issued in compliance with all
applicable federal and state securities laws. The Company has reserved from its
duly authorized capital stock the maximum number of shares of Common Stock
issuable upon exercise of the Warrant.
 
(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) is set forth in Schedule 3.1(g). All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and non-assessable, have been issued in compliance in all
material respects with all applicable federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase any capital stock of the Company.
Except as specified in Schedule 3.1(g), there are no outstanding options,
warrants or scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of the Company’s capital stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of capital stock of the Company, or
options, securities or rights convertible or exchangeable into shares of capital
stock of the Company. Except for customary adjustments as a result of stock
dividends, stock splits, combination of shares, reorganizations,
recapitalizations, reclassifications or other similar events, or as disclosed in
Schedule 3.1(g) or any Schedule 13D or Schedule 13G or Company report on file
with the Commission, there are no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or in any agreement providing
rights to security holders) and the issuance and sale of the Securities will
not, immediately or with the passage of time, obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchaser) and will not, result in a right of any holder of securities to adjust
the exercise, conversion, exchange or reset price under such securities.
 
8

--------------------------------------------------------------------------------


(h) SEC Reports. The Company has filed all reports required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof
since July 8, 2005 (the foregoing materials being collectively referred to
herein as the “SEC Reports” and together with this Agreement and the Schedules
to this Agreement (if any), the “Disclosure Materials”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of the date hereof,
the Company is not aware of any event occurring on or prior to the Closing Date
(other than the transactions contemplated by the Transaction Documents) that
requires the filing of a Form 8-K after the Closing. As of their respective
dates, or to the extent corrected by a subsequent restatement, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.
 
(i) Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing (or to the extent corrected by a
subsequent restatement). Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments. All material agreements to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
Subsidiary are subject are included as part of or specifically identified in the
SEC Reports.
 
(j) Tax Matters. Each of the Company and its Subsidiaries (i) has accurately and
timely prepared and filed all foreign, federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject, (ii) has paid all material taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith,
with respect to which adequate reserves have been set aside on the books of the
Company and (iii) has set aside on its books provision reasonably adequate for
the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction.
 
(k) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports or Schedule 3.1(k), (i) there have been no events, occurrences or
developments that have had or that could reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect, (ii) the
Company has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company's financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting or the manner in which it keeps
its accounting books and records, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (other than in connection with repurchases of unvested stock
issued to employees of the Company) and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except Common Stock
issued in the ordinary course as dividends on outstanding preferred stock and
pursuant to existing Company stock option or stock purchase plans or executive
and director corporate arrangements disclosed in the SEC Reports and (vi) there
has not been any material change or amendment to, or any waiver of any material
right under, any contract under which the Company, any subsidiary thereof, or
any of their assets is bound or subject. The Company does not have pending
before the Commission any request for confidential treatment of information.
 
9

--------------------------------------------------------------------------------


(l) Environmental Matters. To the Company’s Knowledge, neither the Company nor
any Subsidiary (i) is in violation of any statute, rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), (ii) owns
or operates any real property contaminated with any substance that is in
violation of any Environmental Laws, (iii) is liable for any off-site disposal
or contamination pursuant to any Environmental Laws, and (iv) is subject to any
claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or could reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate; and there is no pending or, to
the Company’s Knowledge, threatened investigation that might lead to such a
claim.
 
(m) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or (ii) except as specifically disclosed in the SEC Reports, could,
if there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor, to the Company’s Knowledge (based solely on
officer and director questionnaires requested and obtained by the Company in
connection with this offering), any current director or officer thereof (in his
or her capacity thereof), is or has been during the five-year period prior to
the Closing Date the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been and to the Company’s Knowledge, there is not
pending or contemplated, any investigation by the Commission involving the
Company or, to the Company’s Knowledge (based solely on officer and director
questionnaires requested and obtained by the Company in connection with this
offering) any current or former director or officer of the Company (in his or
her capacity as such). Since July 8, 2005, the Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any subsidiary under the Exchange Act or the
Securities Act.
 
(n) Employment Matters. The Company and its Subsidiaries are in compliance with
all federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
would not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries is a party to any collective bargaining agreement. No executive
officer of the Company or any of its Subsidiaries (as defined in Rule 501(f) of
the Securities Act) has notified the Company or any such Subsidiary that such
officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary.
 
10

--------------------------------------------------------------------------------


(o) Compliance. Neither the Company nor any Subsidiary, except in each case as
could not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect, (i) is in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company or any Subsidiary
under), nor has the Company or any Subsidiary received notice of a claim that it
is in default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body having jurisdiction over the Company or its
properties or assets, or (iii) is or has been in violation of, or, to the
Company’s Knowledge, is in receipt of notice that it is in violation of, any
statute, rule or regulation of any governmental authority applicable to the
Company.
 
(p) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits, individually or in the aggregate, has not and could not
reasonably be expected to result in a Material Adverse Effect, and, to the
Company’s Knowledge, neither the Company nor any Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
permits.
 
(q) Title to Assets. Except for property that is specifically the subject of,
and covered by, other representations and warranties as to ownership or title
contained herein, the Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to their
respective businesses and good and marketable title in all personal property
owned by them that is material to their respective businesses, in each case free
and clear of all Liens, except for Liens that do not, individually or in the
aggregate, have or result in a Material Adverse Effect. Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in material compliance.
 
(r) Patents and Trademarks. The Company and its Subsidiaries own, possess,
license or have other rights to use all foreign and domestic patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, technology,
Internet domain names, know-how and other intellectual property (collectively,
the “Intellectual Property”) necessary for and material to the conduct of their
respective businesses as now conducted. Except as set forth in the SEC Reports
and except where such violations or infringements would not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect, (a) there are no rights of third parties to any such
Intellectual Property; (b) to the Company’s Knowledge, there is no infringement
by third parties of any such Intellectual Property; (c) there is no pending or,
to the Company’s Knowledge, threatened action, suit, proceeding or claim by
others challenging the Company’s and its Subsidiaries’ rights in or to any such
Intellectual Property, and the Company is unaware of any facts which would form
a reasonable basis for any such claim; (d) there is no pending or, to the
Company’s Knowledge, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any such Intellectual Property; and (e)
there is no pending or, to the Company’s Knowledge, threatened action, suit,
proceeding or claim by others that the Company and/or any of its Subsidiaries
infringe or otherwise violate any patent, trademark, copyright, trade secret or
other proprietary rights of others, and the Company is unaware of any other fact
which would form a reasonable basis for any such claim.
 
11

--------------------------------------------------------------------------------


(s) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses and location in which the
Company and the Subsidiaries are engaged. Neither the Company nor any Subsidiary
has any knowledge that it will be unable to renew its existing insurance
coverage for the Company and the Subsidiaries as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business without a significant increase in cost.
 
(t) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports made on or prior to the date hereof, none of the officers or directors
of the Company and, to the Company’s Knowledge, none of the employees of the
Company is presently a party to any transaction with the Company or any
Subsidiary or to a presently contemplated transaction (other than for services
as employees, officers and directors) that would be required to be disclosed
pursuant to Item 404 of Regulation S-B promulgated under the Securities Act.
 
(u) Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management's
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
(v) Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the applicable provisions of the Sarbanes-Oxley
Act of 2002. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company is made known to the certifying officers by
others within those entities, particularly during the period in which the
Company’s most recently filed periodic report under the Exchange Act, as the
case may be, is being prepared. The Company's certifying officers have evaluated
the effectiveness of the Company's disclosure controls and procedures as of the
end of the most recent periodic reporting period under the Exchange Act (such
date, the “Evaluation Date”). The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date,
except with respect to the remediation of the material weakness in internal
control over financial reporting and the ineffectiveness of disclosure controls
and procedures as described in the SEC Filings, there have been no significant
changes in the Company's internal controls over financial reporting (as such
term is defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) or, to the
Company's Knowledge, in other factors that could significantly affect the
Company's internal controls over financial reporting.
 
12

--------------------------------------------------------------------------------


(w) Certain Fees. No person or entity will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or the Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, other than Piper Jaffray & Co. as placement agent with
respect to the offer and sale of the Securities (which placement agent fees are
being paid by the Company).
 
(x) Private Placement. Assuming the accuracy of the Purchaser’s representations
and warranties set forth in Section 3.2(b)-(e), no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Purchaser under the Transaction Documents. The Company is
eligible to register the Shares and the Warrant Shares for resale by the
Purchaser using Form SB-2 promulgated under the Securities Act. Except as
specified in Schedule 3.1(x), the Company has not granted or agreed to grant to
any Person any rights (including “piggy-back” registration rights) to have any
securities of the Company registered with the Commission or any other
governmental authority that have not been satisfied or waived.
 
(y) No Directed Selling Efforts or General Solicitation. Neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has
conducted any “general solicitation” or “general advertising” (as those terms
are used in Regulation D) in connection with the offer or sale of any of the
Securities.
 
(z) No Integrated Offering. Neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, at any
time within the past six months made any offers or sales of any Company security
or solicited any offers to buy any security, under circumstances that would (i)
eliminate the availability of the exemption from registration under Regulation D
under the Securities Act in connection with the offer and sale by the Company of
the Securities as contemplated hereby or (ii) cause the offering of the
Securities pursuant to the Transaction Documents to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market.
 
(aa) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. Except as specified
in the SEC Reports, the Company has not, since July 8, 2005, received written
notice from any Trading Market on which the Common Stock has been listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements of such Trading Market. To the Company’s Knowledge, the
Company is in compliance in all material respects with the requirements for
continued trading of the Common Stock on the Trading Market on which the Common
Stock is currently quoted.
 
13

--------------------------------------------------------------------------------


(bb) Investment Company. Neither the Company nor any of its Subsidiaries is
required to be registered as, and is not an Affiliate of, and immediately
following the Closing will not be required to register as, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
(cc) Questionable Payments. Neither the Company nor any of its Subsidiaries,
nor, to the Company’s Knowledge, any directors, officers, employees, agents or
other Persons acting on behalf of the Company or any of its Subsidiaries has, in
the course of its actions for, or on behalf of, the Company: (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to foreign or domestic political activity; (b) made
any direct or indirect unlawful payments to any foreign or domestic governmental
officials or employees from corporate funds; (c) violated in any material
respect any provision of the Foreign Corrupt Practices Act of 1977, as amended
or (d) made any other unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
 
(dd) Application of Takeover Protections. There is no control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company's charter
documents or the laws of its state of incorporation that is or could reasonably
be expected to become applicable to the Purchaser as a result of the Purchaser
and the Company fulfilling their obligations or exercising their rights under
the Transaction Documents, including without limitation the Company's issuance
of the Securities and the Purchaser's ownership of the Securities.
 
(ee) Disclosure. The Company confirms that it and its officers and directors
have not provided, and it has not authorized the Placement Agent to provide, the
Purchaser with any information that constitutes or might constitute material,
non-public information except insofar as the existence, provisions and terms of
the Transaction Documents and the proposed transactions hereunder may constitute
such information. The Company understands and confirms that the Purchaser will
rely on the foregoing representations in effecting transactions in securities of
the Company. All disclosure provided to the Purchaser regarding the Company, its
business and the transactions contemplated hereby, furnished by the Company or
authorized by the Company and furnished by the Placement Agent on behalf of the
Company (including the Company’s representations and warranties set forth in
this Agreement) are true and correct in all material respects and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. No event or
circumstance has occurred or information exists with respect to the Company nor
any of its Subsidiaries or its or their business, properties, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed, except for the announcement of this Agreement
and related transactions.
 
(ff) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed.
 
(gg) Consultation with Auditors. The Company has consulted its independent
auditors concerning the accounting treatment of the transactions contemplated by
the Transaction Documents, and in connection therewith has furnished such
auditors complete copies of the Transaction Documents. The Company intends to
account for the gross proceeds raised from the financing which is the subject of
this Agreement as equity in its financial statements.
 
14

--------------------------------------------------------------------------------


3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows:
 
(a) Organization; Authority. The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate power and authority to enter into and
to consummate the transactions contemplated by the applicable Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance by the Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate action. Each of this Agreement and the Registration Rights Agreement
has been duly executed by the Purchaser, and when delivered by the Purchaser in
accordance with terms hereof, will constitute the valid and legally binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
(b) Investment Intent. The Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities and, upon
exercise of the Warrant will acquire the Warrant Shares issuable upon exercise
thereof, as principal for its own account for investment purposes only and not
with a view to or for distributing or reselling such Securities or any part
thereof, without prejudice, however, to the Purchaser's right, subject to the
provisions of this Agreement and the Registration Rights Agreement, at all times
to sell or otherwise dispose of all or any part of such Securities or Warrant
Shares pursuant to an effective registration statement under the Securities Act
or under an exemption from such registration and in compliance with applicable
federal and state securities laws. Subject to the immediately preceding
sentence, nothing contained herein shall be deemed a representation or warranty
by the Purchaser to hold the Securities for any period of time. The Purchaser is
acquiring the Securities hereunder in the ordinary course of its business. The
Purchaser does not have any agreement, plan or understanding, directly or
indirectly, with any Person to distribute any of the Securities.
 
(c) Purchaser Status. At the time the Purchaser was offered the Securities, it
was, and at the date hereof it is, and on each date on which it exercises the
Warrant it will be, an “accredited investor” as defined in Rule 501(a) under the
Securities Act. The Purchaser is not a registered broker-dealer under Section 15
of the Exchange Act.
 
(d) General Solicitation. The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(e) Experience of the Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.
 
15

--------------------------------------------------------------------------------


(f) Access to Information. The Purchaser acknowledges that it reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information (other than material non-public
information) about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of the Purchaser
or its representatives or counsel shall modify, amend or affect the Purchaser's
right to rely on the truth, accuracy and completeness of the Disclosure
Materials and the Company's representations and warranties contained in the
Transaction Documents.
 
(g) Residency. The Purchaser has its primary residence in the jurisdiction set
forth following its name on the first page of this Agreement.
 
(h) Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the earlier to occur of (1) the time that the
Purchaser was first contacted by the Company, the Placement Agent or any other
Person regarding an investment in the Company and (2) the tenth (10th) day prior
to the date of this Agreement, neither the Purchaser nor any Affiliate of the
Purchaser which (x) had knowledge of the transactions contemplated hereby, (y)
has or shares discretion relating to the Purchaser’s investments or trading or
information concerning the Purchaser’s investments, including in respect of the
Securities, or (z) is subject to the Purchaser’s review or input concerning such
Affiliate’s investments or trading (collectively, “Trading Affiliates”) has
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with the Purchaser or Trading Affiliate, effected or agreed to
effect any transactions in the securities of the Company (including, without
limitation, any Short Sales involving the Company’s securities). The Purchaser
shall not, and shall cause its Trading Affiliates not to, engage, directly or
indirectly, in any transactions in the securities of the Company (including,
without limitation, any Short Sales involving the Company’s securities) during
the period from the date hereof until such time as (i) the transactions
contemplated by this Agreement are first publicly announced as described in
Section 4.6 or (ii) this Agreement is terminated in full pursuant to Section
6.18. The Purchaser understands and acknowledges that the Commission currently
takes the position that covering a short position established prior to
effectiveness of a resale registration statement with shares included in such
registration statement would be a violation of Section 5 of the Securities Act,
as set forth in Item 65, Section 5 under Section A, of the Manual of Publicly
Available Telephone Interpretations, dated July 1997, compiled by the Office of
Chief Counsel, Division of Corporation Finance. Except in compliance with the
Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws, the Purchaser will not engage in any Short
Sales that result in the disposition of the Securities (including the Warrant
Shares) acquired hereunder by the Purchaser.
 
16

--------------------------------------------------------------------------------


(i) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company, or the Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Purchaser.
 
(j) Independent Investment Decision. The Purchaser has independently evaluated
the merits of its decision to purchase Securities pursuant to the Transaction
Documents, and the Purchaser confirms that it has not relied on the advice of
the business and/or legal counsel of any third party purchaser of the Company’s
securities in making such decision. The Purchaser understands that nothing in
this Agreement or any other materials presented by or on behalf of the Company
to the Purchaser in connection with the purchase of the Securities constitutes
legal, tax or investment advice. The Purchaser has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Securities. The Purchaser
understands that the Placement Agent has acted solely as the agent of the
Company in this placement of the Securities and the Purchaser has not relied on
the business or legal advice of the Placement Agent or any of its agents,
counsel or Affiliates in making its investment decision hereunder, and confirms
that none of such Persons has made any representations or warranties to the
Purchaser in connection with the transactions contemplated by the Transaction
Documents.
 
The Company acknowledges and agrees that the Purchaser has not made and does not
make any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1 (a) Compliance with Laws. Notwithstanding any other provision of this
Article IV, the Purchaser covenants that the securities may only be disposed of
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than
pursuant to an effective registration statement, pursuant to Rule 144(k) or in
connection with a pledge as contemplated in Section 4.1(b), except as otherwise
provided herein, the transferor will provide to the Company, at its request, an
opinion of counsel selected by the transferor, which counsel and the form and
substance of which opinion shall be reasonably satisfactory to the Company and
its legal counsel, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act.
Notwithstanding the foregoing, the Company hereby consents to and agrees to
register on the books of the Company and with its transfer agent, without any
such legal opinion, except to the extent that the transfer agent requests such
legal opinion, any transfer of Securities by the Purchaser to an Affiliate of
the Purchaser, provided that the transferee agrees to the terms and conditions
of the Securities, certifies to the Company that it is an “accredited investor”
as defined in Rule 501(a) under the Securities Act and provided that such
Affiliate does not request any removal of any existing legends on any
certificate evidencing the Securities.
 
(b) Legends. Certificates evidencing the Securities will contain the following
legend, until such time as they are not required under Section 4.1(c):
 
17

--------------------------------------------------------------------------------


[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED
OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.
 
The Company acknowledges and agrees that the Purchaser may from time to time
pledge, and/or grant a security interest in some or all of the legended
Securities, in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan. Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge. No notice shall be required of such pledge
but Purchaser’s transferee shall promptly notify the Company of the pledge. The
Purchaser acknowledges that the Company shall not be responsible for any pledges
relating to, or the grant of any security interest in, any of the Securities or
for any agreement, understanding or arrangement between the Purchaser and its
pledgee or secured party. The Company’s indemnification obligations pursuant to
this Agreement shall not extend to any Proceeding or Losses arising out of or
related to this Section 4.1(b).
 
(c) Removal of Legends. Certificates evidencing Securities shall not be required
to contain such legend or any other legend (i) while a registration statement
(including the Registration Statement) covering the resale of such Securities is
effective under the Securities Act, (ii) following any sale of such Securities
pursuant to Rule 144 (assuming the transferor is not an affiliate of the
Company), (iii) if such Securities are eligible for sale under Rule 144(k) (to
the extent that the Purchaser provides a certification or legal opinion to the
Company to that effect), or (iv) if such legend is not required under applicable
requirements of the Securities Act (including controlling judicial
interpretations and pronouncements issued by the Commission). The Company shall
cause its counsel to issue the legal opinion referred to in the Transfer Agent
Instructions to the Company’s transfer agent on the Effective Date. Any fees
(with respect to the Transfer Agent, counsel to the Company or otherwise)
associated with the issuance of such opinion or the removal of such legend shall
be borne by the Company. If any portion of the Warrant is exercised at a time
when there is an effective registration statement to cover the resale of the
Warrant Shares, or if such Warrant Shares may be sold under Rule 144(k), then
such Warrant Shares shall be issued free of all legends. Following the Effective
Date or at such earlier time as a legend is no longer required for certain
Securities, the Company will no later than three (3) Trading Days following the
delivery by the Purchaser to the Company or the Transfer Agent (with notice to
the Company) of (i) a legended certificate representing such Shares or Warrant
Shares (endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to affect the reissuance and/or transfer) or (ii) an
Exercise Notice in the manner stated in the Warrant to affect the exercise of
the Warrant in accordance with its terms and an opinion of counsel to the extent
required by Section 4.1(a), deliver or cause to be delivered to the Purchaser a
certificate representing such Securities that is free from all restrictive and
other legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section.


18

--------------------------------------------------------------------------------


(d) Acknowledgement. The Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell the
Shares, the Warrant Shares or any interest therein without complying with the
requirements of the Securities Act. While the above-referenced registration
statement remains effective, the Purchaser hereunder may sell the shares in
accordance with the plan of distribution contained in the registration statement
and if it does so it will comply therewith and with the related prospectus
delivery requirements. To provide further assurance in connection with
de-legending, the Purchaser hereunder commits that it will continue to hold the
shares in its own name, and not in the name of a nominee, until such time as the
shares are duly and properly sold in compliance with all relevant securities
laws. Both the Company and its transfer agent, and their respective directors,
officers, employees and agents, may rely on this subsection (d) and the
Purchaser hereunder will indemnify and hold harmless each of such persons from
any breaches or violations of this paragraph.


(e) Buy-In. If within three (3) Trading Days after the Company’s receipt of a
legended certificate representing such Securities (the “Delivery Date”), the
Company shall fail to issue and deliver to the Purchaser a certificate
representing such Securities that is free from all restrictive and other
legends, and if on or after such Delivery Date the Purchaser purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Purchaser of shares of Common Stock that the
Purchaser anticipated receiving from the Company without any restrictive legend
(a “Buy-In”), then the Company shall, within three (3) Trading Days after the
Purchaser’s request and in the Purchaser’s sole discretion, either (i) pay cash
to the Purchaser in an amount equal to the Purchaser’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such certificate shall terminate and such shares shall be cancelled, or
(ii) promptly honor its obligation to deliver to the Purchaser a certificate or
certificates representing such number of shares of Common Stock that would have
been issued if the Company timely complied with its obligations hereunder and
pay cash to the Purchaser in an amount equal to the excess (if any) of the
Buy-In Price over the product of (a) such number of shares of Common Stock that
the Company was required to deliver to the Purchaser on the Delivery Date, times
(b) the closing bid price of the Common Stock on the Delivery Date.


4.2 Reservation of Common Stock. The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may be required to fulfill its obligations in full
under the Transaction Documents. In the event that at any time the then
authorized shares of Common Stock are insufficient for the Company to satisfy
its obligations in full under the Transaction Documents, the Company shall
promptly take such actions as may be required to increase the number of
authorized shares.
 
4.3 Furnishing of Information. As long as the Purchaser owns the Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as the
Purchaser owns Securities, if the Company is not required to file reports
pursuant to such laws, it will prepare and furnish to the Purchaser and make
publicly available in accordance with Rule 144(c) such information as is
required for the Purchaser to sell the Shares and Warrant Shares under Rule 144.
The Company further covenants that it will take such further action as any
holder of Securities may reasonably request, all to the extent required from
time to time to enable such Person to sell the Shares and Warrant Shares without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144.
 
19

--------------------------------------------------------------------------------


4.4 No Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that will be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Purchaser, or that will be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market.
 
4.5 Subsequent Registrations. Other than pursuant to the Registration Statement
and those certain Registration Rights Agreements between the Company and certain
investors party thereto, dated July 8, 2005, the Company shall not file any
registration statement (other than on Form S-8) with the Commission with respect
to any securities of the Company.
 
4.6 Securities Laws Disclosure; Publicity. By 9:00 a.m. (New York City time) on
the Trading Day immediately following the execution of this Agreement and by
9:00 a.m. (New York City time) on the Trading Day following the Closing Date,
the Company shall issue press releases disclosing the transactions contemplated
hereby and the Closing. On the Trading Day following the execution of this
Agreement, the Company will file a Current Report on Form 8-K with the
Commission describing the material terms of the Transaction Documents (and
including as exhibits to such Current Report on Form 8-K the Transaction
Documents), and on the Trading Day following the Closing Date, the Company will
file an additional Current Report on Form 8-K to disclose the Closing.
Thereafter, the Company shall timely file any filings and notices required by
the Commission and the Trading Market on which the Common Stock is listed.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of the Purchaser, or include the name of the Purchaser in any press release or
filing with the Commission (other than the Registration Statement) or any
regulatory agency or Trading Market, without the prior written consent of the
Purchaser, except to the extent such disclosure is required by law, request of
the Staff of the Commission or Trading Market regulations.
 
20

--------------------------------------------------------------------------------


4.7 Indemnification.
 
(a) Indemnification of Purchaser. In addition to the indemnity provided in the
Registration Rights Agreement, the Company will indemnify and hold the Purchaser
and its directors, officers, shareholders, partners, members, managers,
employees and agents (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys' fees and costs of investigation (collectively, “Losses”)
that any such Purchaser Party may suffer or incur as a result of or relating to
any misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company in any Transaction Document. In
addition to the indemnity contained herein, the Company will reimburse each
Purchaser Party for its reasonable legal and other expenses (including the cost
of any investigation, preparation and travel in connection therewith) incurred
in connection therewith, as such expenses are incurred. If and to the extent
that such indemnification is unenforceable for any reason, the Company shall
make the maximum contribution to the payment and satisfaction of such losses
permissible under applicable law.
 
(b) Conduct of Indemnification Proceedings. Promptly after receipt by any Person
(the “Indemnified Person”) of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to Section 4.7(a), such Indemnified Person shall promptly notify the Company in
writing and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Person so to notify the Company shall not relieve the
Company of its obligations hereunder except to the extent that the Company is
actually and materially prejudiced by such failure to notify. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; or (ii) in the reasonable
judgment of counsel to such Indemnified Person representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. The Company shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditions, but if settled without such
consent, or if there be a final judgment for the plaintiff, the Company shall
indemnify and hold harmless such Indemnified Person from and against any Losses
by reason of such settlement or judgment. Without the prior written consent of
the Indemnified Person, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.
 
4.8 Non-Public Information. The Company covenants and agrees that it and its
officers and directors have not provided, and it has not authorized the
Placement Agent to provide the Purchaser with any information that the Company
believes constitutes material non-public information (other than the
contemplated Transaction Documents and the transactions contemplated thereby),
unless prior thereto the Purchaser shall have consented to the receipt thereof
and executed a written agreement regarding the confidentiality and use of such
information. Notwithstanding the foregoing, if the Company provides
(inadvertently or otherwise) material non-public information to the Purchaser,
other than in accordance with the immediately preceding sentence, the Company
shall promptly take corrective action by disclosing such material non-public
information in a Current Report on Form 8-K. The Company understands and
confirms that the Purchaser shall be relying on the foregoing representations
and covenants in effecting transactions in securities of the Company.
 
21

--------------------------------------------------------------------------------


4.9 Listing of Securities. If the Company applies to have its Common Stock or
other securities listed on any Trading Market, it shall include in such
application the Shares and the Warrant Shares and will take such other action as
is necessary to cause the Shares and the Warrant Shares to be listed on such
Trading Market as promptly as practicable. The Company will use commercially
reasonable efforts to continue the listing and trading of its Common Stock on a
Trading Market and, in accordance, therewith, will use commercially reasonable
efforts to comply in all respects with the Company’s reporting, filing and other
obligations applicable to issuers whose securities are listed on such Trading
Market.
 
4.10 Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Securities hereunder for working capital and general corporate purposes
and not for the satisfaction of any portion of the Company’s debt (other than
payment of trade payables and accrued expenses in the ordinary course of the
Company’s business and consistent with prior practices), or to redeem any Common
Stock or Common Stock Equivalents or to settle any outstanding Action.
 
ARTICLE V.
CONDITIONS PRECEDENT TO CLOSING


5.1 Conditions Precedent to the Obligations of the Purchaser to Purchase
Securities. The obligation of the Purchaser to acquire Securities at the Closing
is subject to the fulfillment to the Purchase’s satisfaction, on or prior to the
Closing Date, of each of the following conditions, any of which may be waived by
the Purchaser:
 
(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except to the extent that any such representation or warranty is already
qualified by materiality, in which case it shall be true and correct in all
respects) as of the date when made and as of the Closing Date, as though made on
and as of such date;
 
(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing;
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;
 
(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary or appropriate
for consummation of the purchase and sale of the Securities, all of which shall
be and remain so long as necessary in full force and effect;
 
22

--------------------------------------------------------------------------------


(e) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect;
 
(f) No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the Commission or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since such date listed for trading on a Trading Market;
 
(g) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a);
 
(h) Compliance Certificate. The Company shall have delivered to the Purchaser a
certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 5.1(a), (b), (c), (d)
and (f); and
 
(i) Termination. This Agreement shall not have been terminated in accordance
with Section 6.18 herein.
 
(j) Contemporaneous Offering. Simultaneously with or prior to the Closing, the
Company shall have sold securities to third party purchasers, who are not acting
in concert with the Purchaser, for an aggregate minimum of $24,775,000. Such
Securities shall be sold on, and have, such terms as the Company shall determine
in its sole discretion.
 
5.2 Conditions Precedent to the Obligations of the Company to sell Securities.
The Company's obligation to sell and issue the Securities at the Closing is
subject to the fulfillment to the satisfaction of the Company on or prior to the
Closing Date of the following conditions, any of which may be waived by the
Company:
 
(a) Representations and Warranties. The representations and warranties made by
the Purchaser in Section 3.2 hereof shall be true and correct in all material
respects as of the date when made, and as of the Closing Date as though made on
and as of such date;
 
(b) Performance. The Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Purchaser at or prior to the Closing;
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;
 
23

--------------------------------------------------------------------------------


(d) Purchaser Deliverables. The Purchaser shall have delivered the Purchaser
Deliverables in accordance with Section 2.2(b); and
 
(e) Termination. This Agreement shall not have been terminated in accordance
with Section 6.18 herein.
 
(f) Contemporaneous Offering. Simultaneously with or prior to the Closing, the
Company shall have sold securities to third party purchasers, who are not acting
in concert with the Purchaser, for an aggregate minimum of $24,775,000. Such
Securities shall be sold on, and have, such terms as the Company shall determine
in its sole discretion.
 
ARTICLE VI.
MISCELLANEOUS
 
6.1 Fees and Expenses. The Company and the Purchaser shall each pay the fees and
expenses of their respective advisers, counsel, accountants and other experts,
if any and all other expenses incurred by such party in connection with the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all Transfer Agent fees, stamp taxes and other taxes and
duties levied in connection with the sale and issuance of the Securities.
 
6.2 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. At or after the Closing, and without further consideration, the
Company and the Purchaser will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.
 
6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 5:00 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 5:00
p.m. (New York City time) on any Trading Day, (c) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:
 
If to the Company:       HydroGen Corporation
10 East 40th Street
Room 3405
New York, New York 10016
Telephone No.: (212) 672-0380
Facsimile No.: (212) 672-0393
Attention: Chief Executive Officer


24

--------------------------------------------------------------------------------


With a copy to:            Graubard Miller
The Chrysler Building
405 Lexington Avenue
19th Floor
New York, New York 10174-1901
Telephone No.: 212-818-8614
Facsimile No.: (212) 818-8881
Attention: Andrew Hudders, Esq.
 
If to the Purchaser:      CD Investment Partners, Ltd.
                       Two North Riverside Plaza
                Suite 600
Chicago, Illinois 60606
Telephone No.: (312) 466-3226
Facsimile No: (312) 559-1288
Attention: Investment Manager
 
        With a copy to:       Greenberg Traurig
                      77 W. Wacker Drive, Suite 2500
                         Chicago, IL 60601
                         Tel: (312) 456-8400
                      Fax: (312) 456-8435
 Attn: Peter H. Lieberman
Todd A. Mazur


or such other address as may be designated in writing hereafter, in the same
manner, by such Person.


6.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchaser or, in the case of a
waiver, by the party against whom enforcement of any such waiver is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
 
25

--------------------------------------------------------------------------------


6.6 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of the Purchaser. The
Purchaser may assign its rights hereunder in whole or in part to any Person to
whom the Purchaser assigns or transfers any Securities in compliance with this
agreement and applicable law, provided such transferee shall agree in writing to
be bound, with respect to the transferred Securities, by the terms and
conditions of this Agreement that apply to the “Purchaser”.
 
6.7  No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except (i) each Purchaser Party is an intended third party beneficiary
of Section 4.7, and (ii) Placement Agent is an intended third party beneficiary
of Article III hereof, and each Purchaser Party or the Placement Agent, as the
case may be, may enforce the provisions of such Sections directly against the
parties with obligations thereunder.
 
6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorney’s fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.
 
6.9 Survival. Subject to applicable statute of limitations, the representations,
warranties, agreements and covenants contained herein shall survive the Closing
and the delivery of the Securities.
 
6.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
26

--------------------------------------------------------------------------------


6.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.12 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever the Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then the Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights
 
6.13 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.
 
6.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.
 
6.15 Payment Set Aside. To the extent that the Company makes a payment or
payments to the Purchaser pursuant to any Transaction Document or the Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
27

--------------------------------------------------------------------------------


6.16 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.
 
6.17 Independent Nature of Purchaser's Obligations and Rights. The obligations
of the Purchaser under any Transaction Document are several and not joint with
the obligations of any third party purchaser of the Company’s securities, and
the Purchaser shall not be responsible in any way for the performance of the
obligations of any third party purchaser of the Company’s securities. The
decision of the Purchaser to purchase Securities pursuant to the Transaction
Documents has been made by the Purchaser independently of any third party
purchaser of the Company’s securities and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any Subsidiary which may have been
made or given by any third party purchaser of the Company’s securities or by any
agent or employee of any third party purchaser of the Company’s securities, and
neither the Purchaser nor any of its agents or employees shall have any
liability to any third party purchaser of the Company’s securities (or any other
Person) relating to or arising from any such information, materials, statement
or opinions. Nothing contained herein or in any Transaction Document, and no
action taken by the Purchaser pursuant thereto, shall be deemed to constitute
the Purchaser and any third party purchaser of the Company’s securities as a
partnership, an association, a joint venture or any other kind of entity or
group, or create a presumption that the Purchaser and any such third party
purchaser of the Company’s securities are in any way acting in concert or as a
group with respect to any matters. The Purchaser acknowledges that no third
party purchaser of the Company’s securities has acted as agent for the Purchaser
in connection with making its investment hereunder and that no third party
purchaser of the Company’s securities will be acting as agent of the Purchaser
in connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. The Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any third party purchaser of the Company’s
securities to be joined as an additional party in any proceeding for such
purpose. To the extent that any such third party purchasers purchase the same or
similar securities as the Purchaser hereunder or on the same or similar terms
and conditions or pursuant to the same or similar documents, all such matters
are solely in the control of the Company, not the action or decision of the
Purchaser, and would be solely for the convenience of the Company and not
because it was required or requested to do so by the Purchaser or any such third
party purchaser. For clarification purposes only and without implication that
the contrary would otherwise be true, the transactions contemplated by the
Transaction Documents include only the transaction between the Company and the
Purchaser and do not include any other transaction between the Company and any
other third party purchaser of the Company’s securities.
 
28

--------------------------------------------------------------------------------


6.18 Termination. This Agreement may be terminated and the sale and purchase of
the Shares and the Warrant abandoned at any time prior to the Closing by either
the Company or the Purchaser upon written notice to the other, if the Closing
has not been consummated on or prior to 5:00 p.m. (New York City time) on the
Outside Date; provided, however, that the right to terminate this Agreement
under this Section 6.18 shall not be available to any Person whose failure to
comply with its obligations under this Agreement has been the cause of or
resulted in the failure of the Closing to occur on or before such time. Nothing
in this Section 6.18 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents. Upon a termination in accordance with this
Section, the Company and the Purchaser shall not have any further obligation or
liability (including arising from such termination) to the other party.
 
6.19 Delivery of Securities. Notwithstanding anything contained in this
Agreement or any other Transaction Document to the contrary, unless otherwise
directed in writing by the Purchaser, the Company shall, and shall cause its
agents and representatives to, deliver all of the Purchaser's securities
purchased pursuant to this Agreement (and all securities which are issuable to
the Purchaser pursuant to the terms of this Agreement or any other agreement or
instrument entered into, or delivered, in connection with execution of this
Agreement or the consummation of the transaction contemplated hereby) to
Goldman, Sachs & Co., One New York Plaza, New York, NY 10004, Attention: Justin
Freedland, and copies of the certificates representing such securities shall be
sent to the Purchaser in accordance with Section 6.3 of this Agreement.
29

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
HYDROGEN CORPORATION
 
By:_______________________________________ 
 
Name: 
 
Title: 
 
CD INVESTMENT PARTNERS, LTD.
 
By: CD Capital Management, LLC
 
Its: Investment Manager
 
By:_______________________________________ 
 
Name: 
 
Title: 
 
Purchase Price (Subscription Amount): $
 
Number of Shares to be acquired: ______________________
 
Underlying Shares subject to Warrant: ________________
 
(25.0% of the number of Shares to be acquired)
 
Tax ID No.: ____________________
 
Address for Notice:
 
__________________________________ 
                                                               
 __________________________________
                        __________________________________
                        Telephone No.: ______________________                  
                                 Facsimile No.: ________________________ 
                      Attention: _______________________


Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ______________________
 

--------------------------------------------------------------------------------




EXHIBITS:
 
A:  Form of Warrant
 
B:  Form of Registration Rights Agreement
 
C-1:  Accredited Investor Questionnaire
 
C-2: Stock Certificate Questionnaire
 
D:  Form of Opinion of Company Counsel
 
E:  Transfer Agent Instructions
 
F:  Instruction Sheet
 
G: Wire Instructions
 
SCHEDULES:
 
3.1(a) Subsidiaries
 
3.1(c) Authorization; Enforcement
 
3.1(g) Capitalization
 
3.1(k) Material Changes
 
3.1(q) Title to Assets
 
3.1(x) Registration Rights

 

--------------------------------------------------------------------------------




EXHIBIT A
 
Form of Warrant
 



--------------------------------------------------------------------------------



EXHIBIT B
 
Form of Registration Rights Agreement
 
 

--------------------------------------------------------------------------------


EXHIBIT C-1


Accredited Investor Questionnaire




CERTIFICATE
 
The undersigned certifies that the representations and responses below are true
and accurate:
 
(a)  The Purchaser has been duly formed and is validly existing and has full
power and authority to invest in the Company. The person signing on behalf of
the undersigned has the authority to execute and deliver the Securities Purchase
Agreement on behalf of the Purchaser and to take other actions with respect
thereto.
 
(b) Indicate the form of entity of the undersigned:
 
__  Limited Partnership
__  General Partnership
__  Corporation

 
__
Revocable Trust (identify each grantor and indicate under what circumstances the
trust is revocable by the grantor:



(Continue on a separate piece of paper, if necessary.)



 
__
Other Type of Trust (indicate type of trust and, for trusts other than pension
trusts, name the grantors and beneficiaries:



(Continue on a separate piece of paper, if necessary.)


__  Other form of organization (indicate form of organization ( )).


(c)  Indicate the approximate date the undersigned entity was formed:


(d)  In order for the Company to offer and sell the Securities in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as the Purchaser of Securities of the Company.
 

 
__ (1)
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;




 
__ (2)
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;




 
__ (3)
An insurance company as defined in Section 2(13) of the Securities Act;




 
__ (4)
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;




--------------------------------------------------------------------------------



 
__ (5)
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;




 
__ (6)
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;




 
__ (7)
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;




 
__ (8)
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 

 
__ (9)
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Securities, with total assets in
excess of $5,000,000;




__(10)
 A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;

 

__(11)
 An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies.



(Continue on a separate piece of paper, if necessary.)


Dated:_______________  , 2006
 
 
______________________________
Name of Purchaser
 
 
______________________________________
Signature and title of authorized officer, partner or trustee
 

--------------------------------------------------------------------------------



EXHIBIT C-2
 
Stock Certificate Questionnaire
 
Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:
 
1.
The exact name that the Shares are to be registered in (this is the name that
will appear on the stock certificate(s)). You may use a nominee name if
appropriate:
 
2.
The relationship between the Purchaser of the Shares and the Registered Holder
listed in response to Item 1 above:
 
3.
The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:
                         
4.
The Tax Identification Number of the Registered Holder listed in response to
Item 1 above:
 



 

--------------------------------------------------------------------------------



EXHIBIT D
 
Form of Opinion of Company Counsel
 
 

--------------------------------------------------------------------------------




EXHIBIT E
 
Transfer Agent Instructions
 
As of _________, ____
 
Computershare Trust Company, Inc.
350 Indiana Street, Suite 800
Golden, CO 80401
Attn: _________________
 
 
Ladies and Gentlemen:
 
      Reference is made to that certain Securities Purchase Agreement, dated as
of _____________, 2006 (the “Agreement”), by and between HydroGen Corporation, a
Nevada corporation (the “Company”), and CD Investment Partners, Ltd. (the
“Holder”), pursuant to which the Company is issuing to the Holder shares (the
“Shares”) of Common Stock of the Company, par value $0.001 per share (the
“Common Stock”), and a warrant (the “Warrant”), which is exercisable into shares
of Common Stock.
 
      This letter shall serve as our irrevocable authorization and direction to
you (provided that you are the transfer agent of the Company at such time):
 
       (i)  to issue shares of Common Stock upon transfer or resale of the
Shares; and
 
       (ii)  to issue shares of Common Stock upon the exercise of the Warrant
(the “Warrant Shares”) to or upon the order of the Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Annex I, which has been acknowledged by the Company
as indicated by the signature of a duly authorized officer of the Company
thereon together with indication of receipt of the exercise price therefor.
 
      You acknowledge and agree that so long as you have previously received
(a) written confirmation from the Company’s legal counsel that either (1) a
registration statement covering resales of the Shares and the Warrant Shares has
been declared effective by the Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “Securities
Act”), or (2) sales of the Shares and the Warrant Shares may be made in
conformity with Rule 144(k) under the Securities Act (“Rule 144”) and (b) if
applicable, a copy of such registration statement, then, unless otherwise
required by law, within three (3) business days of your receipt of the notice
referred to in (ii) above, you shall issue the certificates representing the
Shares and the Warrant Shares so sold to the transferees registered in the names
of such transferees, and such certificates shall not bear any legend restricting
transfer of the Shares and the Warrant Shares thereby and should not be subject
to any stop-transfer restriction.
 
      A form of written confirmation (to be used in connection with any sale)
from the Company’s outside legal counsel that a registration statement covering
resales of the Shares and the Warrant Shares has been declared effective by the
Commission under the Securities Act is attached hereto as Annex II.
 
      Please be advised that the Holder is relying upon this letter as an
inducement to enter into the Agreement and, accordingly, the Holder is a third
party beneficiary to these instructions.
 

--------------------------------------------------------------------------------


      Please execute this letter in the space indicated to acknowledge your
agreement to act in accordance with these instructions.
 


Very truly yours,


HYDROGEN CORPORATION
 
 
By: __________________________________
Name: ________________________________
Title: ________________________________




Acknowledged and Agreed:


COMPUTERSHARE TRUST COMPANY, INC.


By: __________________________________
Name: ________________________________ 
Title: ________________________________
 
Date: _________________, 2006





--------------------------------------------------------------------------------


Annex I 
 
Form of Exercise Notice
 
(To be executed by the Holder to exercise the right to purchase shares
of Common Stock under the foregoing Warrant)
 
To:  HydroGen Corporation
 
      The undersigned is the Holder of Warrant No.                      (the
“Warrant”) issued by HydroGen Corporation, a Nevada corporation (the “Company”).
Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Warrant.
 
      1.  The Warrant is currently exercisable to purchase a total of
                     Warrant Shares.
 
      2.  The undersigned Holder hereby exercises its right to purchase
                     Warrant Shares pursuant to the Warrant.
 
      3.  The holder [(i)] has paid the sum of $                     to the
Company, simultaneously with this exercise notice, in accordance with the terms
of the Warrant[, or (ii) hereby elects to utilize the cashless exercise option
and convert _________________ percent (___%) of the value of the Warrant
pursuant to the provisions of [Section 10(b)] of the Warrant].
 
      4.  Pursuant to this exercise, the Company shall deliver to the holder
                     Warrant Shares in accordance with the terms of the Warrant.
 
      5.  Following this exercise, the Warrant shall be exercisable to purchase
a total of                      additional Warrant Shares.
 
Dated:_______________, _____
 
Name of Holder: ______________________
 


 
By:________________________________
 
Name: _____________________________
 
Title: ______________________________
 
(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)
 

--------------------------------------------------------------------------------


Acknowledgement
 
      The Company hereby acknowledges this Exercise Notice and receipt of the
appropriate exercise price and hereby directs Computershare Trust Company, Inc.
to issue the above indicated number of shares of Common Stock in accordance with
the Transfer Agent Instructions dated __________, 2006, from the Company and
acknowledged and agreed to by Computershare Trust Company, Inc.
 


 
HYDROGEN CORPORATION
 
 
By: __________________________________       
                       Name: ________________________________
Title: ________________________________
 

--------------------------------------------------------------------------------


 
Annex II
 
Form of Notice of Effectiveness of Registration Statement
 
 
 
Computershare Trust Company, Inc.
350 Indiana Street, Suite 800
Golden, CO 80401
Attn: _________________
 
 
 
 
 
Re: HydroGen Corporation

 
Ladies and Gentlemen:
 
         We are counsel to HydroGen Corporation, a Nevada corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of _____________, 2006, entered into by
and between the Company and CD Investment Partners, Ltd. (the “Purchaser”)
pursuant to which the Company issued to the Purchaser shares of the Company’s
Common Stock, par value $0.001 per share (the “Common Stock”) and a warrant
exercisable for shares of Common Stock (the “Warrant”). Pursuant to that certain
Registration Rights Agreement of even date, the Company agreed to register the
resale of the Common Stock, including the shares of Common Stock issuable upon
exercise of the Warrant (collectively, the “Registrable Securities”) under the
Securities Act of 1933, as amended (the “Securities Act”). In connection with
the Company’s obligations under the Registration Rights Agreement, on
                    , 2006, the Company filed a Registration Statement on Form
SB-2 (File No. 333-                    ) (the “Registration Statement”) with the
Securities and Exchange Commission (the “Commission”) relating to the
Registrable Securities which names the Purchaser as a selling stockholder
thereunder.
 
        In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at ____ [a.m.][p.m.] on __________, 2006, and we have no knowledge, after
telephonic inquiry of a member of the staff, that any stop order suspending its
effectiveness has been issued or that any proceedings for that purpose are
pending before, or threatened by, the Commission and the Registrable Securities
are available for resale under the Securities Act pursuant to the Registration
Statement.
 
      This letter shall serve as our standing notice to you that the Common
Stock may be freely transferred by the Purchaser pursuant to the Registration
Statement so long as the Holders certify they have complied with the plan of
distribution description in connection with their sales or transfer of the
Common Stock set forth in the Registration Statement and with the prospectus
delivery requirements of the Securities Act. You need not require further
letters from us to effect any future legend-free issuance or reissuance of
shares of Common Stock to the transferees of the Purchaser as contemplated by
the Company’s Transfer Agent Instructions dated __________, 2006. This letter
shall serve as our standing instructions with regard to this matter.
 

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
Very truly yours,
 
 
 
 
 
 
 
Graubard Miller
 
 
 
 
 
 
 
By:_____________________________
 
 
 
 
 

 

--------------------------------------------------------------------------------




EXHIBIT F


Instruction Sheet
(to be read in conjunction with the entire Securities Purchase Agreement and
Registration Rights Agreement)


A.  Complete the following items in the Securities Purchase Agreement and/or
Registration  Rights Agreement:


1.   Provide the information regarding the Purchaser requested on the signature
page.  The Securities Purchase Agreement must be executed by an individual
authorized  to bind the Purchaser.


2.  Exhibit C-1 - Accredited Investor Questionnaire:
 
     Provide the information requested by Exhibit C-1.
 
3.  Exhibit C-2 - Stock Certificate Questionnaire:
 
     Provide the information requested by the Stock Certificate Questionnaire.


4. Annex B to the Registration Rights Agreement-Selling Securityholder Notice
and Questionnaire
 
    Provide the information requested by the Selling Securityholder Notice and
Questionnaire.


5.  Return the signed Securities Purchase Agreement and Registration Rights
Agreement to:


David Stadinski
Piper Jaffray & Co.
The Chrysler Building
405 Lexington Avenue, 58th Floor
New York, New York 10174
Tel: (212) 284-9572
Fax: (212) 284-9579
Email: david.w.stadinski@pjc.com


B.
Instructions regarding the transfer of funds for the purchase of Securities is
set forth on Exhibit G to the Securities Purchase Agreement.




--------------------------------------------------------------------------------


C.
Upon the resale of the Registrable Shares by the Purchaser after the
Registration Statement covering the Registrable Shares is effective, as
described in the Securities Purchase Agreement, the Purchaser:




 
1.
must confirm that a current prospectus is deemed to be delivered to such buyer
in accordance with Rule 172; and




 
2.
must send a letter to the Company so that the Registrable Shares may be properly
transferred.

 

--------------------------------------------------------------------------------






EXHIBIT G
 
Wire Instructions
 
 

--------------------------------------------------------------------------------




Schedule 3.1(a)
 
Subsidiaries
 


 
HydroGen, LLC, an Ohio Limited Liability Company.
 

 


--------------------------------------------------------------------------------



Schedule 3.1(c)
 
Authorization; Enforcement
 


 
Voting Agreement between Company and Keating Reverse Merger Fund, LLC, dated
July 7, 2005
 

--------------------------------------------------------------------------------



Schedule 3.1(g)
 
Capitalization

 
Common stock, par value $0.001
     
         Shares authorized
   
65,000,000
           
         Issued and outstanding
   
7,614,904
 
Series B convertible preferred stock, par $0.001, authorized 10,000,000 shares,
       
no shares issued or outstanding
                 
Equity compensation plans approved by security holders:
       
                  Maximum stock-based awards permitted under the plan
   
1,100,000
 
                  Number of Stock Options Outstanding
   
247,735
 
                           Amount available for future grants
   
852,265
           
Equity compensation plans not approved by security holders:
       
         Stock options granted prior to the above plan's approval
   
342,345
 

 

--------------------------------------------------------------------------------



Schedule 3.1(k)
 
Material Changes
 
None.
 


 

--------------------------------------------------------------------------------


Schedule 3.1(q)
 
Title to Assets
 
The Company owns no real property assets, and leases all of its facilities.
 



--------------------------------------------------------------------------------


 


Schedule 3.1(x)
 
Registration Rights
 


 

 
1.
Registration rights agreement dated July 7, 2005, between Company and Security
Management Company, LLC provides for registration of securities acquired by
their funds in the private placement consummated of even date. The same
registration rights were granted to the investors in HydroGen LLC which was
consummated of even date. The rights require the Company to register the shares
acquired in the investments within a certain time period which was met, and to
maintain the currency and effectiveness of such registration statement. In the
event the Company does not maintain that currency and effectiveness, the
investors have piggyback registration rights on any subsequent registration
statement of the Company.

 

 
2.
In connection with two capital raising transactions by HydroGen LLC, the Company
is obliged to provide piggy back registration rights to investors who acquired
$100,000 or more of securities in the transactions. The Company has registered
these securities, however, the piggy back right continues with respect to future
registration statements if the initial registration statement is not current or
effective for some reason.

 



--------------------------------------------------------------------------------


 